COLLIER, C. J.
When I prepared the opinion in this case at the last term, I expressed myself in language indicative of my true meaning. It is probable, that in laying down the law as a guide to the primary court, I may. have went a little farther than the facts of the case required. But if this be so, I am by no means sure that I would consent to abate any thing from what was then said. I find it difficult to reason myself to the conclusion that the fraud even of a bona fide mortgagee, in purchasing the mortgaged property at a sale under execution, would not so affect him as to prevent him in virtue of his purchase, from acquiring a title as against the creditors of the defendant in execution. That he may exhibit his mortgage at such a sale, and purchase the property in order to obtain atitle, or to make his mortgage a more available security, is what I do not doubt. But where the bona fides is doubtful, I incline to think it should be referred to the jury; and this, although there is no proof to implicate the defendant in execution in an intention to procure a benefit for himself, or to defraud his creditors. This was my opinion at the last term, and I merely reiterate it, that it may be seen that I have not yielded it up, or even qualified it-*981It may perhaps, under'the facts of the case, be unnecessary to say more. In affirming the judgment of the Circuit Court, I concur with my brethren.